Case 2:19-cv-11413-SJM-MKM ECF No. 15 filed 08/21/20          PageID.267   Page 1 of 3



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 BURN HOOKAH BAR, INC.,
 et al.,                                      Case No. 2:19-cv-11413

             Plaintiffs,                      HONORABLE STEPHEN J. MURPHY, III

 v.

 CITY OF SOUTHFIELD,
 MICHIGAN,

             Defendant.
                                       /

                           ORDER LIFTING THE STAY

      In the present civil rights action, Plaintiffs alleged that Defendant violated

their due process, equal protection, and Fourth Amendment rights. ECF 1. Before

Defendant answered or otherwise responded to the complaint, Judge Avern Cohn, to

whom the case was previously assigned, entered a stipulated order that stayed the

case until Judge Shelia Johnson of the 46th District Court in Southfield, Michigan

ruled on Plaintiff Richard Mason's matter in People of the City of Southfield v. Burn

Hookah Bar, Inc., Case No. 19-S-00058. ECF 10, PgID 255. Judge Cohn issued the

stay because the parties expressed that Judge Johnson's ruling involved an issue

related to the present federal lawsuit. Id.

      After the case was reassigned, the Court ordered the parties to file a joint

status report to help the Court determine whether the stay should be lifted. ECF 11.

In the joint status report, the parties stated they were unable to agree whether the

stay should be lifted and also stated the 46th District Court trial against Burn
Case 2:19-cv-11413-SJM-MKM ECF No. 15 filed 08/21/20          PageID.268     Page 2 of 3



Hookah Bar was delayed until June 2, 2020, due to COVID-19 concerns. Id. at 260–

61. The 46th District Court website also states that all pending jury trials are delayed

until August 2020. Court—District 46, City of Southfield (June 30, 2020)

https://www.cityofsouthfield.com/departments/46th-district-court.

       Because of the delayed trial, concerns about judicial efficiency, and the Court's

doubts about the effect of the state court case on the instant lawsuit, the Court

referred the case to Mr. Patrick Seyferth for early mediation. ECF 13. The Court

further directed Mr. Seyferth to recommend whether the stay should be lifted. Id. at

264.

       The parties attended mediation with Mr. Seyferth but were unable to resolve

the case. Mr. Seyferth later filed a mediator's report and recommended that the stay

be lifted. Because quick resolution of the 46th District Court case is doubtful, the

Court finds that it is the interest of justice and efficiency to accept Mr. Seyferth's

recommendation. The Court will exercise its inherent authority to lift the stay. See

Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) ("the power to stay proceedings is

incidental to the power inherent in every court to control the disposition of the causes

on its docket with economy of time and effort"). The Clerk of the Court shall therefore

lift the stay and Defendant shall answer or otherwise respond to the Complaint.
Case 2:19-cv-11413-SJM-MKM ECF No. 15 filed 08/21/20      PageID.269   Page 3 of 3



      WHEREFORE, it is hereby ORDERED that the Clerk of the Court is directed

to LIFT the stay.

      SO ORDERED.

                                            s/Stephen J. Murphy, III
                                            STEPHEN J. MURPHY, III
                                            United States District Judge
Dated: August 21, 2020



I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on August 21, 2020, by electronic and/or ordinary mail.

                                            s/David P. Parker
                                            Case Manager
